 

Exhibit 10(s)

 

FLEETBOSTON FINANCIAL

AMENDED AND RESTATED 1992 STOCK OPTION AND RESTRICTED STOCK

PLAN (as amended through October 16, 2001)

 

1. Purpose

 

This Amended and Restated 1992 Stock Option and Restricted Stock Plan (the
“Plan”) constitutes an amendment and restatement of the 1992 Stock Option and
Restricted Stock Plan which was adopted by the Board of Directors of Fleet
Boston Corporation (the “Corporation”) on January 15, 1992, and approved by the
stockholders of the Corporation on April 15, 1992, further amended on February
16, 1994 and approved by the stockholders on April 20, 1994 (the “1994
Amendment”), further amended on February 21, 1996 and approved by the
stockholders on April 17, 1996 (the “1996 Amendment”), further amended on
February 17, 1999 and approved by the stockholders on April 21, 1999 (the “April
1999 Amendment”), further amended on December 21, 1999 (the “December 1999
Amendment”) and further amended on October 16, 2001 (the “October 2001
Amendment”). The purpose of this Plan is to advance the interests of the
Corporation by enhancing the ability of the Corporation and its subsidiaries to
attract and retain officers, employees and non-employee directors to the
Corporation, to reward such individuals for their contributions and to encourage
them to take into account the long-term interests of the Corporation through
interests in the Corporation’s Common Stock, $.01 par value per share (the
“Stock”). Any officer, director or employee selected to receive an award under
the Plan is referred to as a “participant”.

 

The Plan provides for the grant of options to acquire Stock (“Options”), which
may be incentive options (“ISOs”) within the meaning of the Internal Revenue
Code of 1986, as amended (the “Code”), and awards of Stock subject to certain
restrictions (“Restricted Stock”). Under the Plan, Restricted Stock consists
exclusively of (i) Stock subject to performance-based restrictions intended to
comply with the provisions of Section 162(m) of the Code (“Performance-Based
Restricted Stock”) and (ii) Stock awarded to non-employee directors in lieu of
some or all of the cash compensation such directors would otherwise receive for
their service as directors (“Non-employee Director Restricted Stock”). Grants of
Options and awards of Restricted Stock are referred to herein as “Awards”. The
grant of an Option may also involve the grant of stock appreciation rights as
described in Section 6.

 

2. Administration

 

The Plan shall be administered, construed and interpreted by the Board of
Directors or by one or more committees appointed by the Board of Directors of
the Corporation (any such committee being referred to herein as the
“Committee”). The Committee shall have the discretionary authority, not
inconsistent with the express provisions of the Plan, (a) to make Awards to such
participants as the Committee may select; (b) to determine the time or times
when Awards shall be granted and the number of shares of Stock subject to each
Award; (c) to determine which Options are, and which Options are not, intended
to be ISOs; (d) to determine the terms and conditions of each Award; (e) to
prescribe the form or forms of instruments evidencing Awards and any other
instruments required under the Plan and to change such forms

 



--------------------------------------------------------------------------------

from time to time; (f) to adopt, amend, and rescind rules and regulations for
the administration of the Plan; and (g) to interpret the Plan and to decide any
questions and settle all controversies and disputes that may arise in connection
with the Plan. Such determinations of the Committee shall be conclusive and
shall bind all parties.

 

No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith, and the members shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation’s
By-laws.

 

As used in the Plan, the “fair market value” of Stock as of any day shall be the
volume weighted average price of the Stock for that day, as reported by
Bloomberg, Inc. as of 4:00 p.m. Eastern Time on that day (or at the close of
trading on the New York Stock Exchange, if earlier) or, if Bloomberg, Inc. does
not report a volume weighted average price of the Stock for that day, for the
last preceding day on which such the volume weighted average price of the Stock
is so reported. If Bloomberg, Inc. or any successor of Bloomberg, Inc. ceases to
report volume weighted average prices, the Committee shall adopt another
appropriate method of determining fair market value.

 

3. Eligibility

 

Persons eligible to receive Awards under the Plan shall be those key employees
and officers, who, in the opinion of the Committee, are in a position to make a
significant contribution to the success of the Corporation and its subsidiaries.
No person who beneficially owns five percent or more of the outstanding Stock of
the Corporation shall be eligible to participate in the Plan, to exercise an
Option previously granted to him or her or to take full possession of Restricted
Stock previously issued to him or her. A “subsidiary” of the Corporation shall
mean a corporation, whether domestic or foreign, in which the Corporation shall
own, directly or indirectly, a majority of the capital shares entitled to vote
at the annual meeting thereof. Non-employee directors shall be eligible to
receive Awards under the Plan in lieu of some or all of the cash compensation
they would otherwise receive for their services as directors, to the extent that
their eligibility for such Awards would not disqualify them as disinterested
persons for purposes of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

4. Stock Subject to Awards

 

The Stock subject to Awards under the Plan shall be either authorized but
unissued shares or treasury shares. Subject to adjustment in accordance with the
provisions of Paragraph 5(g) and 7(e) hereof, the total number of shares (the
“Eligible Shares”) of such Stock shall be 74,500,000 shares. Subject to like
adjustment, the total amount of Stock as to which Options may be granted or
Stock Awards may be issued to any one person participating under the Plan shall
not exceed the aggregate number of shares that equal ten percent of the total
amount of shares outstanding Stock of the Corporation. Subject to like
adjustment, the maximum number of shares issuable upon the exercise of options
that are ISOs shall be 30,000,000.

 

- 2 -



--------------------------------------------------------------------------------

In the event that any outstanding Option or Restricted Stock Award under the
Plan for any reason expires, is forfeited or is terminated prior to the end of
the period during which Awards may be made under the Plan, the shares of Stock
allocable to the unexercised portion of such Option or the portion of such
Restricted Stock Award that has terminated or been forfeited may again be
subject to award under the Plan. Shares of Stock delivered to the Corporation to
pay the exercise price of any Option or to satisfy the tax withholding
consequences of an Option exercise or the grant or vesting of Restricted Stock
shall again be subject to award under the Plan.

 

5. Terms and Conditions Applicable to all Options Granted Under the Plan

 

Options granted pursuant to the Plan shall be evidenced by agreements in such
form as the Committee shall, from time to time, approve, which agreements shall
in substance include and comply with and be subject to the following terms and
conditions:

 

  a. Medium and Time of Payment

 

The exercise price of an Option shall be payable either (i) in United States
dollars in cash or by check, bank draft or money order payable to the order of
the Corporation, (ii) through the delivery of shares of Stock owned by the
optionee with a fair market value equal to the option price or (iii) by a
combination of (i) and (ii). Fair market value of Stock so delivered shall be
determined on the date of exercise.

 

To the extent permitted by applicable law, the Committee may permit payment of
the Option exercise price through arrangements with a brokerage firm under which
such firm, on behalf of the optionee, will pay the exercise price to the
Corporation and the Corporation shall promptly deliver to such firm the number
of shares of Stock subject to the Option so that the firm may sell such shares,
or a portion thereof, for the account of the optionee. In addition, the
Committee may permit payment of the Option exercise price by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the
Corporation sufficient funds to pay the exercise price as soon as the shares
subject to the Option, or a portion thereof, are sold on behalf of the optionee.

 

  b. Numbers of shares

 

The Option shall state the total number of shares to which it pertains. No
Option may be exercised in part for fewer than twenty shares. Subject to
adjustment as provided in Section 5(g), in any fiscal year of the Corporation,
the aggregate number of shares of Stock of the Corporation as to which Options
may be granted to any one participant shall not exceed 650,000.

 

  c. Option Price

 

The exercise price of an Option shall be not less than the fair market value of
the shares of Stock covered by the Option on the date of grant except that (i)
in connection with an amendment of an Option which does not reduce the exercise
price of the Option but which, in the

 

- 3 -



--------------------------------------------------------------------------------

opinion of the Committee, is or may be treated for tax or other technical
purposes (including, in particular, for purposes of Section 16 of the Exchange
Act) as a new grant of the Option, the exercise price of such amended Option may
be less than the then fair market value of the shares of Stock subject to such
Option so long as such exercise price is equal to or greater than the exercise
price of the original Option, and (ii) in connection with an acquisition,
consolidation, merger or other extraordinary transaction, Options may be granted
at less than the then fair market value in order to replace Options previously
granted by one or more parties to such transaction (or their affiliates) so long
as the aggregate spread on such replacement Options for any recipient of such
Options is equal to or less than the aggregate spread on the Options being
replaced.

 

  d. Expiration of Options

 

Each Option granted under the Plan shall expire on a date determined by the
Committee which date may not be more than ten years from the date the Option is
granted.

 

  e. Date of Exercise

 

The Committee may, in its discretion, provide that an Option may not be
exercised in whole or in part for any period or periods of time specified by the
Committee. Except as may be so provided, any Option may be exercised in whole at
any time, or in part from time to time, during its term. In the case of an
Option not immediately exercisable in full, the Committee may at any time
accelerate the time at which all or any part of the Option may be exercised.

 

  f. Termination of Service

 

The Committee shall, subject to the provision of Section 5(d), determine for
each Award of an Option the extent to which the participant (or his legal
representative) shall have the right to exercise the Option following
termination of such participant’s service to the Corporation or any subsidiary.
Such provisions may reflect distinctions based on the reasons for the
termination of service and any other relevant factors that the Committee may
determine.

 

  g. Adjustments on Changes in Stock

 

The aggregate number of shares of Stock as to which Options may be granted under
the Plan, the aggregate number of shares of Stock as to which Options may be
granted to any one such participant, the number of shares of Stock covered by
each outstanding Option, and the exercise price per share of each outstanding
Option, shall be proportionately adjusted by the Committee for any increase or
decrease in the number of issued shares of Stock resulting from subdivisions or
consolidation of shares or other capital adjustments, the payment of a Stock
dividend or any other increase or decrease in such shares effected without
receipt of consideration by the Corporation; provided, however, that no such
adjustment shall be made unless and until the aggregate effect of all such
increases and decreases accruing after the effective date of the 1996 Amendment
shall have increased or decreased the number of issued shares of Stock by five
percent or more; and provided further, that any factional shares resulting

 

- 4 -



--------------------------------------------------------------------------------

from any such adjustment shall be eliminated. Any such determination by the
Committee shall be conclusive.

 

  h. Assignability

 

Except as permitted by the Committee, Options shall be nontransferable except by
the laws of descent and distribution or pursuant to a qualified domestic
relations order. So long as nontransferability of an Option shall be required to
exempt the grant of an Option from the provisions of Section 16(b) of the
Exchange Act, no Option that the Committee intends to grant in a transaction
exempted from such Section may be assigned or transferred except by will or by
the laws of descent and distribution. So long as nontransferability of ISOs is a
requirement of the Code, unless the Committee specifies otherwise, no Option
granted as an ISO may be assigned or transferred except by will, by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

 

  i. Rights as a Stockholder

 

An optionee shall have no rights as a stockholder with respect to shares covered
by an Option until the date the shares are issued and only after such shares are
fully paid. No adjustment will be made for dividends or other rights the record
date for which is prior to the date of such issuance.

 

  j. Tax Withholding

 

The Committee shall have the right to require that the participant exercising
the Option remit to the Corporation an amount sufficient to satisfy any federal,
state, or local withholding tax requirements (or make other arrangements
satisfactory to the Committee with regard to such taxes) prior to the delivery
of any Stock pursuant to the exercise of the Option. If permitted by the
Committee, either at the time of the grant of the Option or in connection with
its exercise, the participant may elect, at such time and in such manner as the
Committee may prescribe, to satisfy such withholding obligation by (i)
delivering Stock having a fair market value equal to such withholding
obligations, or (ii) requesting that the Corporation withhold from the shares of
Stock to be delivered upon the exercise a number of shares of Stock having a
fair market value equal to such withholding obligation.

 

In the case of an ISO, the Committee may require as a condition of exercise that
the participant exercising the Option agree to inform the Corporation promptly
of any disposition (within the meaning of Section 424(c) of the Code and the
regulations thereunder) of Stock received upon exercise.

 

- 5 -



--------------------------------------------------------------------------------

  k. Change in Control

 

Notwithstanding the provisions of any Option that provide for its exercise in
installments, such Option shall become immediately exercisable in the event of a
change in control. For purposes of this paragraph 5(k), a “Change in Control”
shall mean any of the following events:

 

(a) The acquisition, other than from the Corporation, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”); provided, however, that any acquisition
by the Corporation or its subsidiaries, or any employee benefit plan (or related
trust) of the Corporation or its subsidiaries, of 25% or more of the Outstanding
Corporation Common Stock shall not constitute a Change of Control; and provided,
further that any acquisition by a corporation with respect to which, following
such acquisition, more than 50% of the then outstanding shares of common stock
of such corporation is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Corporation Common Stock immediately prior to such
acquisition in substantially the same proportion as their ownership immediately
prior to such acquisition of the Outstanding Corporation Common Stock, shall not
constitute a Change of Control; or

 

(b) Individuals who, as of October 1, 1999, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to October 1, 1999
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Corporation
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

 

(c) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Corporation Common Stock immediately prior to such Business
Combination do not, following such Business Combination, beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of the corporation resulting from such a Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries).

 

(d) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

Anything in the Plan to the contrary notwithstanding, if an event that would,
but for this paragraph, constitute a Change of Control results from or arises
out of a purchase or other acquisition of the Corporation, directly or
indirectly, by a corporation or other entity in which the Executive has a
greater than ten percent (10%) direct or indirect equity interest, such event
shall not constitute a Change in Control.

 

- 6 -



--------------------------------------------------------------------------------

  l. Additional Restrictions and Conditions

 

The Committee may impose such other restrictions and conditions (in addition to
those required by the provisions of this Plan) on any Award of Options hereunder
and may waive any such additional restrictions and conditions, so long as (i)
any such additional restrictions and conditions are consistent with the terms of
this Plan and (ii) such waiver does not waive any restriction or condition
required by the provisions of this Plan.

 

  m. Repricing

 

The Committee shall not, without further approval of the stockholders of the
Corporation, (i) authorize the amendment of any outstanding Option to reduce the
exercise price of such Option or (ii) grant a replacement Option upon the
surrender and cancellation of a previously granted Option for the purpose of
reducing the exercise price of such Option. Nothing contained in this section
shall affect the Committee’s right to make the adjustment permitted under
Section 5(g).

 

6. Stock Appreciation Rights

 

At the discretion of the Committee, a participant who has been granted an Option
may also be granted the right to require the Corporation to purchase all or a
portion of such Option for cancellation (a “stock appreciation right”). To the
extent that the participant exercises this right, the Corporation shall pay him
in cash and/or Stock the excess of the fair market value of each share of Stock
covered by the Option (or a portion thereof purchased), determined on the date
the election is made, over the exercise price of the Option. The election shall
be made by delivering written notice thereof to the Committee. Shares subject to
the Option so purchased shall not again be available for purposes of the Plan.
Subject to adjustment as provided in Section 5(g), in any fiscal year of the
Corporation, the aggregate number of shares of Stock as to which stock
appreciation rights may be granted to any one person participating under the
Plan shall not exceed 650,000.

 

7. Terms and Conditions Applicable to Restricted Stock Awards

 

Awards of Restricted Stock may be Performance-Based Restricted Stock, as
described in Section 7(i), or Non-employee Director Restricted Stock, as
described in Section 7 (j). The provisions of Sections 7(a) through 7(h) are
applicable to all shares of Restricted Stock.

 

  a. Number of Shares

 

The total number of shares of Restricted Stock that may be awarded under the
Plan on a cumulative basis shall not exceed one half of one percent of the Stock
of the Corporation outstanding at the date of any such Award. In any fiscal year
of the Corporation, the aggregate number of shares of Stock as to which
Restricted Stock Awards may be granted to any one person participating under the
Plan shall not exceed 200,000.

 

- 7 -



--------------------------------------------------------------------------------

Each Restricted Stock Award under the Plan shall be evidenced by a stock
certificate of the Corporation, registered in the name of the participant,
accompanied by an agreement in such form as the Committee shall prescribe from
time to time. The Restricted Stock Awards shall comply with the following terms
and conditions and with such other terms and conditions not inconsistent with
the terms of this Plan as the Committee, in its discretion, shall establish.

 

  b. Stock Legends; Prohibition on Disposition

 

Certificates for shares of Restricted Stock shall bear an appropriate legend
referring to the restrictions to which they are subject, and any attempt to
dispose of any such shares of Stock in contravention of such restrictions shall
be null and void and without effect. The certificates representing shares of
Restricted Stock shall be held by the Corporation until the restrictions are
satisfied.

 

  c. Termination of Service

 

The Committee shall determine the extent to which the restrictions on any
Restricted Stock Award shall lapse upon the termination of the participant’s
service to the Corporation and its subsidiaries, due to death, disability,
retirement or for any other reason. If the restrictions on all or any portion of
a Restricted Stock Award shall not lapse, the participant, or in the event of
his death, his personal representative, shall forthwith deliver to the Secretary
of the Corporation such instruments of transfer, if any, as may reasonably be
required to transfer the shares back to the Corporation.

 

  d. Change in Control

 

Upon the occurrence of a change in of the Corporation, as determined in
Paragraph 5(k) of this Plan, all restrictions then outstanding with respect to
shares of Restricted Stock shall automatically expire and be of no further force
and effect and all certificates representing such shares of Stock shall be
delivered to the participant.

 

  e. Adjustment for Changes in Stock

 

The Committee shall proportionately adjust the aggregate number of shares of
Stock as to which Restricted Stock Awards may be granted to participants under
the Plan and the aggregate number of shares of Stock as to which Restricted
Stock Awards may be granted to any one such person for any increase or decrease
in the number of issued shares of Stock resulting from the subdivision or
consolidation of shares or other capital adjustments, the payment of a stock
dividend, or any other increase or decrease in such shares without the payment
of consideration; provided, however, that no such adjustment shall be made
unless and until the aggregate effect of all such increases and decreases
accruing after the effective date of the 1996 Amendment shall have increased or
decreased the number of issued shares of Stock of the Corporation by five
percent or more; and provided, further, that any fractional shares resulting
from any such adjustment shall be eliminated. Any such determination by the
Committee shall be conclusive. Shares of Stock issued with respect to any
outstanding Awards as a result of any of the foregoing events shall be subject
to the same restrictions.

 

- 8 -



--------------------------------------------------------------------------------

  f. Effect of Attempted Transfer

 

No benefit payable or interest in any Restricted Stock Award shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
interest in any Restricted Stock Award shall be in any manner liable for or
subject to debts, contracts, liabilities, engagements or torts of any
participant or his beneficiary. If any participant or beneficiary shall become
bankrupt or shall attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit payable under or interest in any
Restricted Stock Award, then the Committee, in its discretion, may hold or apply
such benefit or interest or any part thereof to or for the benefit of such
participant or his beneficiary, his spouse, children, blood relatives or other
dependents, or any of them, in any such manner and such proportions as the
Committee may consider proper.

 

  g. Payment of taxes

 

The Corporation shall have the right to deduct from any Restricted Stock Award
or other payment hereunder any amount that federal, state, local or foreign tax
law requires to be withheld with respect to such Award or payment or to require
that the participant, prior to or simultaneously with the Corporation incurring
any obligation to withhold any such amount, pay such amount to the Corporation
in cash or, at the option of the Corporation, shares of Stock (which shall be
valued at the fair market value on the date of payment). There is no obligation
under the Plan that any participant be advised of the existence of the tax or
the amount required to be withheld. Without limiting the generality of the
foregoing, in any case where it is determined that tax is required to be
withheld in connection with the issuance, transfer or delivery of shares of
Stock under this Plan, the Corporation may, pursuant to such rules as the
Committee may establish, reduce the number of shares so issued, transferred or
delivered by such number of shares as the Corporation may deem appropriate in
its sole discretion to comply with such withholding. Notwithstanding any other
provision of this Plan, the Committee may impose such conditions on the payment
of any withholding obligations as may be required to satisfy applicable
regulatory requirements, including without limitation, those under the Exchange
Act.

 

  h. Rights as a Stockholder

 

A participant shall have the right to receive dividends on shares of Stock
subject to the Restricted Stock Award during the applicable Restricted Period,
to vote the Stock subject to the award and to enjoy all other stockholder
rights, except that the employee shall not be entitled to delivery of the stock
certificate until the applicable Restricted Period shall have lapsed (if at
all).

 

  i. Performance-Based Restricted Stock

 

Awards of Performance-Based Restricted Stock are intended to qualify as
performance-based for the purposes of Section 162(m) of the Code. The Committee
shall provide that shares of Stock issued to a participant in connection with an
Award of Performance-Based Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of,

 

- 9 -



--------------------------------------------------------------------------------

except by will or the laws of descent and distribution, for such period as the
Committee shall determine, beginning on the date on which the Award is granted
(the “Restricted Period”) and that the Restricted Period applicable to such
Restricted Stock shall lapse (if at all) only if certain preestablished
objectives are attained. Performance goals may be based on any of the following
criteria: (i) earnings or earnings per share, (ii) return on equity, (iii)
return on assets, (iv) revenues, (v) expenses, (vi) one or more operating
ratios, (vii) stock price, (viii) stockholder return, (ix) market share, (x)
charge-offs, (xi) credit quality, (xii) reductions in non-performing assets,
(xiii) customer satisfaction measures and (xiv) the accomplishment of mergers,
acquisitions, dispositions or similar extraordinary business transactions. The
Committee shall establish one or more objective performance goals for each such
Award of Restricted Stock on the date of grant. The performance goals selected
in any case need not be applicable across the Corporation, but may be particular
to an individual’s function or business unit. The Committee shall determine
whether such performance goals are attained and such determination shall be
final and conclusive. In the event that the performance goals are not met, the
Restricted Stock shall be forfeited and transferred to, and reacquired by, the
Corporation at no cost to the Corporation.

 

The Committee may impose such other restrictions and conditions (in addition to
the performance-based restrictions described above) on any Award of shares of
Performance-Based Restricted Stock as the Committee deems appropriate and may
waive any such additional restrictions and conditions, so long as such waiver
does not waive any restriction described in the previous paragraph. Nothing
herein shall limit the Committee’s ability to reduce the amount payable under an
Award upon the attainment of the performance goal(s), provided, however, that
the Committee shall have no right under any circumstance to increase the amount
payable under, or waive compliance with, any applicable performance goal(s).

 

  j. Non-employee Director Restricted Stock

 

Awards of Non-employee Director Restricted Stock shall be made exclusively to
directors of the Corporation who are not employees of the Corporation or any of
its subsidiaries. The Committee shall provide that shares issued in connection
with an Award of Non-employee Director Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, until the earlier of (i) the
director’s retirement as a director of the Corporation at or after the
retirement age specified in the Corporation’s By-laws, (ii) the director’s death
or total and permanent disability or (iii) the director’s resignation from the
Board of Directors of the Corporation with the consent of such Board. Shares of
Non-employee Director Restricted Stock may be awarded only in lieu of cash
compensation that would otherwise have been payable to the director receiving
such Award and such cash compensation shall be reduced by the fair market value
of the shares of Stock so awarded on the date of such Award.

 

The Committee may impose such other restrictions and conditions (in addition to
the restrictions described above) on any Award of shares of Non-employee
Director Restricted Stock as the Committee deems appropriate and may waive any
such additional restrictions and conditions applicable to such shares as long as
such waiver does not waive any restriction described in the preceding paragraph.

 

- 10 -



--------------------------------------------------------------------------------

8. Amendment; Applicability to Outstanding Options

 

The Committee may alter, amend or suspend the Plan at any time or alter and
amend Awards granted hereunder; provided, however, that no such amendment may,
without the consent of any participant to whom an Option shall theretofore have
been granted or to whom a Restricted Stock Award shall theretofore have been
issued, adversely affect the right of such participation under such Award.
Unless the Committee otherwise determines, any amendment to the Plan effected by
the 1996 Amendment shall not apply to any Option outstanding on the date of
stockholder approval of the 1996 Amendment held by a participant subject to
Section 16(a) of the Exchange Act if the effect of such application would be to
cause the Option to be deemed to have been regranted for purposes of Rule 16b-3
under the Exchange Act, and provided, further, that no material amendment of the
Plan may, without stockholder approval thereof, become effective if such
approval is required for purposes of Rule 16b-3 under the Exchange Act.

 

9. Termination

 

Options and Restricted Stock Awards may be granted pursuant to the Plan from
time to time within a period of ten years from January 15, 1992. The Board of
Directors may terminate the Plan at any time, and no Options shall be granted
nor Restricted Stock awarded thereafter. Such termination shall not affect the
validity of any Award then outstanding.

 

10. Legality of Grant

 

The granting of any Award under this Plan and the issuance or transfer of
Options and shares of Stock pursuant hereto are subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
regulatory or government agency (including, without limitation, no-action
positions of the Securities and Exchange Commission) which may, in the opinion
of counsel for the Corporation, be necessary or advisable in connection
therewith. Without limiting the generality of the foregoing, no Awards may be
granted under this Plan and no Options or shares shall be issued by the
Corporation, nor cash payments made by the Corporation pursuant to or in
connection with any such Award unless and until in any such case all legal
requirements applicable to the issuance or payment have, in the opinion of
counsel for the Corporation, been complied with. In connection with any Option
or Stock issuance or transfer, the person acquiring the shares or the Option
shall, if requested by the Corporation, give assurance satisfactory to counsel
to the Corporation with respect to such matters as the Corporation may deem
desirable to assure compliance with all applicable legal requirements.

 

11. Effective Date

 

The April 1999 Amendment became effective upon the adoption thereof by the
affirmative vote of a majority of stockholders, present in person or represented
by proxy, and entitled to vote thereon at the 1999 Annual Meeting of
Stockholders when a quorum was present.

 

- 11 -